Case: 12-7147   Document: 17      Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI «ircuit

                       OLAGANT,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                        2012-7147


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-2095, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER
    Ola D. Gant moves without opposition for a 21-day ex-
tension of time, until November 15, 2012, to file her
opening brief.

    Upon consideration thereof,
Case: 12-7147    Document: 17   Page: 2   Filed: 10/23/2012




 OLA GANT V. SHINSEKI                                  2


    IT Is ORDERED THAT:

    The motion is granted.

                                 FOR THE COURT



                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
    s27